DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 January 2021 have been fully considered but they are not persuasive. Applicant argues Pg. 7 and 8 that the amended claim overcomes and that Morishita does not teach an opening that has a smaller diameter than the opening of the discharge outlet. This is not persuasive based on Morishita Fig. 6 and Paragraphs 60 and 61 as detailed below. With regards to the second rejection based on Polichetti Pg. 9 of Applicant’s arguments shows an “inner diameter” of the discharge opening which is smaller than the hole 6a. This is not persuasive as this is redefining the discharge opening of Polichetti to be merely the displayed opening in Fig. 3 between the removable membrane, 6b, and the sidewalls of the discharge opening, part 6. However, the discharge opening is the entire space beyond the constriction and as such has a wider diameter than the constriction as detailed below in the rejection. As such applicant’s arguments are not persuasive and the rejection has been updated to reflect the amended claim language and is otherwise maintained. 
The amendments to the claims have overcome the USC § 112 rejection of Claims 1-3 and 5 of the rejection dated 19 October 2020, and thus that rejection is withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morishita et al. (US 2018/0207565) .
The applied reference has a common applicant and some, but not all, same joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to Claims 1-3, 5 Morishita teaches:
A case, part 2, including an inflow port, part 11, into which a blow-by gas flows and an outflow port, part 7, out of which the blow-by gas flows, a separation unit, part 8 and 13, arranged in the case. An oil discharge unit, part 18, at a lower part of the case wherein the oil 
An opening of the constriction through which the oil is discharged from the constriction deviates with respect to a center line of the discharge port, as it, part 22, is angled relative to the discharge port, part 17, as seen in Morishita Fig. 1.
A case body, part 2, including the constriction, and a cover, part 3, including the discharge port, part 17, wherein the cover is fixed to the case body to cover the constriction. (See Morishita Fig. 1 and Para. 34)
The oil discharge unit includes a striking wall, part 21, such that the blow-by gas flowing through the discharge port strikes the striking wall. (See Morishita Fig. 6)
In the case in which a rejection over Morishita as detailed above is overcome Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polichetti et al. (US 2013/0276767).
With regards to Claims 1-3, 5 Polichetti teaches:
A case, part 2, having an inflow, part 4, and an outflow, part 5 for blow by air. A separation unit, part 9, arranged in the case. A discharge unit, part 6-6b, arranged at a lower part of the case, part 2. The oil mist separator is configured to separate oil mist contained in blow-by gas by the separation unit and discharge oil separated by the separation unit to an outside of the case through the oil discharge unit. The oil discharge unit includes a discharge port, part 6, a constriction arranged above the discharge port, part 6a, wherein the constriction partially decreases in cross-sectional area in a flow direction of the separated oil toward the discharge port and the constriction has an inner diameter that is smaller than an inner diameter of the discharge port. (See Polichetti Fig. 2 and 3 and Para. 33, 35)

    PNG
    media_image1.png
    631
    1024
    media_image1.png
    Greyscale

An opening of the constriction though which the oil is discharged from the constriction deviates with respect to a center line of the discharge port. (See Polichetti part 6a Fig. 2)
A case body, part 3, including the constriction, and a cover, part 6b, including the discharge port, part 6, wherein the cover is fixed to the case body to cover the constriction, part 6a. (See Polichetti Fig. 2 and 3)
The oil discharge unit includes a striking wall, part 6b, configured such that the blow-by gas flowing through the discharge port strikes the striking wall. (See Polichetti Fig. 2 and 3)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion. In particular previously cited US 2011/0290225 Fig. 6 which shows the relative diameters of the constricted portions and discharge port diameter which is very similar to currently applied Polichetti et al. (US 2013/0276767).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEA/Examiner, Art Unit 1776                                                                                                                                                                                                        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779